280 F.2d 151
PIONEER HI-BRED CORN COMPANYv.Joseph H. WELP.
Patent Appeal No. 6564.
United States Court of Customs and Patent Appeals.
July 13, 1960.

Dale L. Porter, Des Moines, Iowa (Rudolph L. Lowell, Des Moines, Iowa, of counsel), for appellant.
Robert B. Harmon, John H. Lewis, Jr., Harvey B. Jacobson, Washington, D. C. (Robert C. Garber, of counsel), for appellee.
Before WORLEY, Chief Judge, RICH, MARTIN, and SMITH, Judges, and WILLIAM H. KIRKPATRICK, Judge.1
WORLEY, Chief Judge.


1
This appeal is from the decision of the Trademark Trial and Appeal Board of the United States Patent Office dismissing an opposition by appellant to appellee's application for registration of "Hy-Croft" as a trademark for poultry hatching eggs and baby chicks. The opposition was based on appellant's prior registration and use of "Hy-Line" as a trademark for poultry, seed corn, and hatching eggs. Appellant's priority of use is not disputed, thus the sole issue is whether the marks are so similar that their concurrent use on the instant goods would be likely to cause confusion or mistake or to deceive purchasers within the meaning of Section 2(d) of the Lanham Act, 15 U.S.C.A. § 1052(d).


2
The board found that the differences in sound and meaning of the marks are such that there would be no reasonable likelihood of confusion.


3
The resemblance between the marks is confined to the introductory syllable "Hy." The record shows that both parties deal in hybrid poultry, and "Hy" therefore has a suggestive significance, hence is not entitled to as great weight in determining likelihood of confusion as an arbitrary word or syllable. Shoe Corp. of America v. Juvenile Shoe Corp. of America, 266 F.2d 793, 46 CCPA 868.


4
There is no similarity between "Line" and "Croft." We agree with the board that even though the suggestive syllable "Hy" is prefixed to those words, the resultant marks create such distinctly different impressions that confusion would not be likely.


5
The cases relied on by appellant have been examined, but in our opinion are not sufficiently in point to be controlling here. The decision is affirmed.


6
Affirmed.



Notes:


1
 United States Senior District Judge for the Eastern District of Pennsylvania, designated to participatein place of Judge O'Connell, pursuant to provisions of Section 294(d), Title 28, United States Code.